Exhibit 10.1

11/21/14

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 21st day of November, 2014 by and between FOREST CITY 88
SIDNEY, LLC, a Delaware limited liability company (“Landlord”) and AGIOS
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). Capitalized terms used
herein and not otherwise defined shall have the meaning ascribed to such term in
the Lease.

W I T N E S S E T H

WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
September 15, 2014 (the “Lease”) with respect to certain premises located at 88
Sidney Street, Cambridge, Massachusetts (the “Premises”); and

WHEREAS, Landlord and Tenant desire to amend the Lease to expand the definition
of Premises, modify the Landlord’s Work, provide for an additional improvement
allowance, and for other purposes, as set forth in this Amendment.

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Premises. Effective as of the date hereof, the term “Premises” set forth on
Exhibit A of the Lease is deleted in its entirety and replaced with the
following:

“Premises: The Premises shall be comprised of approximately 113,218 rentable
square feet as follows:

 

Floor 1 Suite 100A:

   418 rsf

Floor 1 Suite 100B:

   340 rsf

Floor 1 Suite 100:

   7,086 rsf

Floor 1 Suite 150:

   4,928 rsf

Floor 2 Suite 200:

   33,452 rsf

Floor 3 Suite 300:

   33,464 rsf

Floor 4 Suite 400:

   33,530 rsf

All as more particularly shown on the floor plans attached to this Lease as
Exhibit B.”

 

2. Annual Fixed Rent. Effective as of the date hereof, the term “Annual Fixed
Rent for the Term” set forth on Exhibit A of the Lease is deleted in its
entirety and replaced with the following:

“Annual Fixed Rent: With respect to Suite 100A, Suite 100, Suite 300 and Suite
400: $57.25 per rsf, as adjusted per the terms of Section 3.1 hereof. With
respect to Suite 100B, Suite 150 and Suite 200: $60.00 per rsf, as adjusted per
the terms of Section 3.1 hereof.”

 

- 1 -



--------------------------------------------------------------------------------

3. Condition of Premises. Section 2.1 (b) shall be amended to add the following
as (iii) and (iv) thereof:

“,(iii) demolish and dispose of the existing improvements currently located in
the two GMP suites located on the second floor and deliver the suite areas to
Tenant in shell condition; and (iv) remove the existing RODI system in the
Premises.”

 

4. Common Corridors. The first sentence of Section 2.1 (c) (ii) shall be amended
by adding the words “in accordance with Exhibit B-l attached hereto” at the end
thereof.

 

5. Shared Laboratory Systems. Section 2.3(c) of the Lease shall be amended by
deleting the reference to “RODI” in the second line thereof.

 

6. PH Neutralization. Section 2.3(d) shall be deleted in its entirety and
replaced with the following:

“(d) Tenant has the option to either (i) utilize the Building’s modified PH
neutralization system (as described in the sentence below), or (ii) install a
new PH neutralization system at Tenant’s sole cost and expense. Concurrent with
Tenant’s Work, Landlord, at Landlord’s cost and expense, shall modify the
Building’s existing PH neutralization system for the dedicated sole use by
Tenant. Landlord shall demise the PH neutralization system so that it is serving
only the Premises and deliver said system to Tenant in good operating condition
and repair. In the event Tenant elects to install a new PH neutralization
system, Landlord shall provide, at no cost to Tenant, a dedicated space for the
new system in the First Floor Mechanical Space. Landlord shall provide Tenant
with a contribution in the amount of One Hundred Thousand and 00/100 Dollars
($100,000.00) to be used by Tenant in connection with either option.”

 

7. Annual Fixed Rent; Annual Increases. Section 3.1 shall be amended by deleting
the second paragraph thereof and replacing it with the following:

“On the first anniversary of the Rent Commencement Date, and on each anniversary
thereafter, Annual Fixed Rent for Suites 100A, 100, 300 and 400 shall increase
to an amount equal to one hundred two percent (102%) of the Annual Fixed Rent
immediately preceding such anniversary. On the first anniversary of the Rent
Commencement Date, and on each anniversary thereafter, Annual Fixed Rent for
Suites 150 and 200 shall increase to an amount equal to one hundred three
percent (103%) of the Annual Fixed Rent immediately preceding such anniversary.”

 

8. Tenant/Landlord Matrix and Lobby Renovation Plans. Exhibit H shall be deleted
and replaced with a new Exhibit H attached hereto.

 

9. Leasehold Improvement Allowance. The defined term “Leasehold Improvements
Allowance” set forth on Exhibit A shall be amended by deleting “$11,174,700.00”
and replacing it with “$16,189,047.00”.

 

- 2 -



--------------------------------------------------------------------------------

10. Parking Privileges. The first sentence of the term “Parking Privileges” set
forth on Exhibit A shall be deleted in its entirety and replaced with the
following:

“During the Term, Tenant shall be entitled to use and shall pay for one hundred
sixty-nine (169) parking passes in accordance with Section 2.4 of the Lease;
provided, however, that during the first twelve (12) months of the Term, Tenant
shall have the option to use and pay for a minimum of one hundred fifty-two
(152) parking passes.”

 

11. Additional Leasehold Improvement Allowance. Landlord shall provide to Tenant
an additional allowance (the “Additional Leasehold Improvement Allowance”) in
the amount of Three Hundred Thousand and 00/100 Dollars ($300,000.00) (which
amount represents a 50% share of the savings in demising costs relating to the
first and second floor, based on an agreement between Landlord and Tenant), to
be used by Tenant together with the Leasehold Improvements Allowance for
application to the costs and expenses incurred by or on behalf of Tenant in
connection with improvements to the Premises as referenced in Exhibit E, to be
applied and disbursed in accordance with the terms of the Lease and on the same
terms and conditions as the Leasehold Improvements Allowance. All references in
the Lease to the Leasehold Improvements Allowance shall refer to the Leasehold
Improvements Allowance together with the Additional Leasehold Improvements
Allowance.

 

12. Security Deposit. The defined term “Security Deposit” set forth on Exhibit A
shall be amended by deleting “$ 1,421,670.17” and replacing it with
“$2,189,270.17”. Within thirty (30) days of the execution of this Amendment,
Tenant shall deposit Seven Hundred Sixty-Seven Thousand Six Hundred and 00/100
Dollars ($767,600.00) with the Landlord as an additional Security Deposit, so
that the total amount of the Security Deposit set forth on Exhibit A shall be
Two Million One Hundred Eighty-Nine Thousand Two Hundred Seventy and 17/100
Dollars ($2,189,270.17). At Tenant’s election, such increase in the Security
Deposit shall be effectuated by a substitution of a single new Letter of Credit.

 

13. Modified Right of First Refusal. Section 2.9 of the Lease is revised as
follows:

 

  a. Pursuant to the terms of first paragraph of Section 2.9, Landlord’s MROFR
Notice shall set forth the Material Economic Terms in the Active Negotiations
upon which Landlord is prepared to lease the Modified First Refusal Space to
Tenant.

 

  b. Tenant’s right to exercise the MROFR shall be on the terms set forth in the
Landlord’s MROFR Notice on the Material Economic Terms in the Active
Negotiations, adjusted however in order to make the term coterminous with the
existing Term of the Lease, as set forth below:

 

  (i) There shall be a corresponding adjustment to either (A) the Annual Fixed
Rent or (B) the amount of the Leasehold Improvements Allowance to be provided,
such that the average Annual Fixed Rent (including any increases) due Landlord
over the Term of the Lease, less the amortization (at an interest rate of eight
percent (8%)) of any Leasehold Improvements Allowance under the adjusted Term
are equivalent to the average Annual Fixed Rent (including any increases) less
the amortization (at an interest rate of eight percent (8%)) of any Leasehold
Improvements Allowance that Landlord would have received under the Term in
accordance with the Material Economic Terms of the Active Negotiations set forth
in the Landlord’s MROFR Notice.

 

- 3 -



--------------------------------------------------------------------------------

  (ii) If, in order to be coterminous with the existing Term of the Lease, the
term for the Modified First Refusal Space needs to be adjusted to be shorter
than the term set forth in the Landlord’s MROFR Notice, Tenant shall have the
right to elect whether to have the Leasehold Improvement Allowance decreased, or
to have the rental rate increased, in accordance with the foregoing subsection.

 

  (iii) If, in order to be coterminous with the existing Term of the Lease, the
term for Modified First Refusal Space needs to be adjusted to be longer than the
term set forth in the Landlord’s MROFR Notice, the same process shall be applied
either (A) to increase the Leasehold Improvement Allowance, or (B) to decrease
the applicable Annual Fixed Rent at the option of Tenant, and the corresponding
adjustment of the Leasehold Improvement Allowance or the Annual Fixed Rent shall
be made in the same manner as provided in subsection (i) above;

 

     provided, however, if the Leasehold Improvement Allowance proposed in the
Material Economic Terms is in excess of $80.00 per rentable square foot, Tenant
shall have the right (x) to reduce the Leasehold Improvement Allowance for such
Modified First Refusal Space (but in no event less than $80.00 per rentable
square foot), and (y) to reduce the Annual Fixed Rent allocable to such space,
and the corresponding adjustment of Annual Fixed Rent shall be made in the same
manner as provided in subsection (i) above. In the event Tenant exercises its
right to reduce the Leasehold Improvement Allowance for the Modified First
Refusal Space to no less than $80.00 per rentable square foot, Landlord, at
Landlord’s sole discretion, shall have the option to modify the adjustment to
the Material Economic Terms set forth in the Landlord’s MROFR Notice to, instead
of reducing the Annual Fixed Rent rate as provided in subsection (y) above, to
provide for an initial period of $0 Annual Fixed Rent (ie “free rent” periods)
so long as the net effective terms of such adjustments are the same as proposed
in the Landlord’s MROFR Notice.

 

  c. The Landlord’s MROFR Notice shall set forth accurately the Material
Economic Terms of the Active Negotiations. In addition, Landlord shall set forth
Landlord’s calculation of the adjustment to provide the same “net effective
terms” as set forth above and to make the Lease coterminous for the Modified
First Refusal Space.

 

- 4 -



--------------------------------------------------------------------------------

14. Solvent Storage. Section 11.17 of the Lease shall be amended by adding the
following sentence at the end thereof:

“Notwithstanding the foregoing, Tenant shall, within sixty (60) days of written
request from Landlord and at Landlord’s sole discretion, relinquish to Landlord
a portion of Tenant’s allocation of solvent storage on the first floor of the
Building in an amount up to 120 gallons of liquid solvents. Tenant shall be
responsible for any required modification to their existing permits or licenses
for solvent storage, and shall provide Landlord with copies of any such modified
permits or licenses.”

 

15. Floor Plans Showing Premises. Exhibit B to the Lease shall be deleted and
replaced with a new Exhibit B attached hereto

 

16. Common Corridor Plan. Exhibit B-l attached hereto shall be incorporated into
the Lease as Exhibit B-l thereto and shall be referenced as the Building Lobby,
Elevator Lobby, and Egress Corridor Plan.

 

17. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

18. Brokers. Landlord and Tenant represent and warrant that they have had no
dealings with any broker or agent in connection with this Amendment other than
Colliers International New England, LLC and CBRE/New England and each party
shall indemnify and hold harmless the other party from claims for any brokerage
commission. Landlord shall pay Colliers International New England, LLC and
CBRE/New England a brokerage commission pursuant to the terms of a separate
agreement.

 

19. Ratification. The Lease, as amended hereby, is in full force and effect, and
is ratified and confirmed, and there are no other amendments or modifications
thereto.

 

20. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

21. Ground Lessor. This Amendment shall be subject to the prior written consent
of the Ground Lessor, The Massachusetts Institute of Technology, and Landlord
will use good faith best efforts to obtain such consent.

 

22. Due Authority. Each of Landlord and Tenant, for itself, warrants and
represents that this Amendment is its duly adopted, approved and authorized act
and that the person signing this Amendment has full authority to bind, and to
execute this Amendment on behalf of, the party he or she represents.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.

 

LANDLORD:

Forest City 88 Sidney, LLC,

a Delaware limited liability company

By:   FC HCN 88 Holding, LLC,  

a Delaware limited liability company,

Its sole member

  By:  

FC HCN University Park, LLC,

a Delaware limited liability company,

Its sole member

    By:  

Forest City University Park, LLC,

a Delaware limited liability company

Its managing member

      By:  

/s/ Michael Farley

      Name:   Michael Farley       Its:   Vice President

 

TENANT:

AGIOS PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ David Schenkein

Name:   David Schenkein Title:   CEO AGIOS

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plans Showing the Premises

SEE ATTACHED

 

- 7 -



--------------------------------------------------------------------------------

 

LOGO [g827911dsp_008.jpg]

 

- 8 -



--------------------------------------------------------------------------------

 

LOGO [g827911dsp_009.jpg]

 

- 9 -



--------------------------------------------------------------------------------

 

LOGO [g827911dsp_010.jpg]

 

- 10 -



--------------------------------------------------------------------------------

 

LOGO [g827911dsp_011.jpg]

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B-l

Common Corridor Plans

SEE ATTACHED

 

- 12 -



--------------------------------------------------------------------------------

LOGO [g827911dsp_013.jpg]

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT H

Tenant/Landlord Matrix and Lobby Renovation Plans

SEE ATTACHED

 

- 14 -



--------------------------------------------------------------------------------

Exhibit H

Agios

88 Sidney Street, 1st, 2nd, 3rd & 4th Floor

Cambridge, MA

Tenant / Landlord Responsibility Matrix

November 20, 2014

 

Description

  

Landlord

    

Tenant

 

SITEWORK

     

Telephone service to main demarcation room from local exchange carrier

     X      

Domestic sanitary sewer connection to street

     X      

Tenant Dedicated Lab Waste and use of existing PH Neutralization Tanks LL shall
demise lab waste piping risers to the leased premises to facilitate the sole use
and operation of the existing PH Neutralization tank by tenant

        X   

Lab waste sewer connection to individual tenant pH neutralization system

     X      

Roof storm drainage

     X      

Nstar primary and secondary electrical service

     X      

Nstar gas service

     X      

Domestic water service to Building

     X      

Fire protection water service to Building

     X      

STRUCTURE

     

Structural enhancements for specific Tenant load requirements

        X   

Structural framing dunnage above roof for Base Building equipment

     X      

Structural framing dunnage above roof for Tenant equipment (subject to Landlord
review and approval).

        X   

Framed openings for Base Building utility risers

     X      

Framed openings for Tenant utility risers in addition

        X   

Miscellaneous metals items and/or concrete pads for Base Building equipment

     X      

Control Area Chemical Storage allowance as allocated by the Landlord as from the
defined allowable total

1st Floor 480 Gallons in Chemical Storage Room 100 A (per Exhibit B)

1st Floor 480 Gallons in Solvent Storage Room 100 B (per Exhibit B)

1st floor 120 Gallon Storage

2nd floor 120 Gallons Storage

3rd floor 120 Gallons Storage

4th floor 60 Gallons Storage

The storage is contingent on the tenants submission and approval of the AHJ
Authority Having Jurisdiction

     X      

Miscellaneous metals items and/or concrete pads for Tenant equipment

        X   

ROOFING

     

Single ply EPDM roofing system with rigid insulation

     X      

Roofing penetrations for Base Building equipment/systems

     X      

Roofing penetrations for Tenant equipment/systems by LL’s roofer to LL Spec

        X   

Walkway pads to Base Building equipment

     X      

Walkway pads to Tenant equipment

        X   

Roofing alterations due to Tenant changes

        X   

 

- 15 -



--------------------------------------------------------------------------------

EXTERIOR

     

Building exterior consisting of precast concrete and windows

     X      

Main Building entrances

     X      

Loading dock with loading dock elevator and stairwell

     X      

Acoustic screening of Base Building rooftop equipment

     X      

Acoustic screening of Tenant rooftop equipment (space available within base
building screening

        X   

COMMON AREAS

     

Accessible main entrance

     X      

First floor finished lobby

     X      

Upper level elevator lobbies on floors with multiple Tenants

     X      

Core area toilet rooms

     X      

Janitor’s closets in core areas

     X      

Primary demarcation room

     X      

Doors, frames, and hardware at common areas

     X      

ELEVATORS

     

Three (2) passenger elevators, one (1) service with a capacity of 4,000 lbs.

     X      

WINDOW TREATMENT

     

Furnish and install Building standard blinds for all windows

     X      

TENANT AREAS

     

Finishes at inside face of exterior walls

        X   

Finishes at inside face at Tenant side of core partitions

        X   

Toilet rooms within Tenant Premises in addition to those provided by base
building

        X   

Electrical closets within Tenant Premises

        X   

Tel/data rooms for interconnection with Tenant tel/data

        X   

Tenant kitchen areas

        X   

Modifications to core areas to accommodate Tenant requirements

        X   

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware,
millwork, casework, equipment, and build out.

        X   

Fixed or movable casework.

        X   

Laboratory Equipment including but not limited to biosafety cabinets,
autoclaves, glass washers.

        X   

Chemical Fume Hoods, bench fume hood

        X   

Finishes at corridors on floors with multiple Tenants within redeveloped space

     X      

Shaft enclosures for Base Building systems’ risers

     X      

Shaft enclosures for Tenant risers (in addition to risers put in place for
tenant use)

        X   

 

- 16 -



--------------------------------------------------------------------------------

FIRE PROTECTION

     

Fire service entrance including fire department connection, alarm valve, and
flow protection

     X      

Core area distribution piping and sprinkler heads

     X      

Stair distribution piping and sprinkler heads

     X      

All run outs, drop heads, and related equipment within Tenant premises

        X   

Modification of sprinkler piping and head locations to suit Tenant layout and
hazard index

        X   

Specialized extinguishing systems or containment for tenant program areas

        X   

Preaction dry-pipe systems

        X   

Fire extinguisher cabinets at core common areas

     X      

Fire extinguisher cabinets in Tenant Premises

        X   

PLUMBING

     

Domestic water service with backflow prevention and Base Building risers

     X      

Domestic water distribution within Tenant Premises

        X   

Core restroom plumbing fixtures compliant with accessibility requirements and
anticipated lab/office occupancy of 1 person/350sf.

     X      

Tenant restroom plumbing fixtures compliant with accessibility requirements (in
addition to those provided by the Base Building)

        X   

Wall hydrants in common core areas (where required by code)

     X      

Tenant metering and sub-metering at Tenant connection

        X   

Storm drainage system

     X      

Sanitary waste and vent service

     X      

Two stage active PH neutralization system (individual tenant system) permitting,
use and operation

        X   

Lab waste and vent pipe distribution

        X   

Hot water generation for core restrooms

     X      

Non-potable Hot water generation for Tenant use, prorata share of existing
available capacity

     X      

Existing central lab air compressor and piping risers

     X      

Compressed air pipe distribution in Tenant Premises for specific points of use

        X   

Central lab vacuum system and pipe risers

     X      

Lab vacuum pipe distribution in Tenant Premises for specific points of use

        X   

The existing tepid water generator and pipe risers will be maintained and
operated by the tenant

        X   

Tepid water pipe distribution in Tenant Premises

        X   

RO/DI water generator and pipe risers LL shall work with Tenant to coordinate
available shaft space for new RODI risers if required. Tenant shall have access
to and sole use of the existing RODI risers if they choose to install their own
system. If the tenant chooses to use the existing risers their work will include
isolating and capping of the RODI distribution branch lines on the 5th floor at
each riser

        X   

RO/DI water pipe distribution in Tenant Premises for specific points of use

        X   

Manifolds, piping, and other requirements including cylinders, not specifically
mentioned above

        X   

 

- 17 -



--------------------------------------------------------------------------------

NATURAL GAS

     

Natural gas service to Building and piping to Base Building boilers and Base
Building generator

   X   

Natural gas service, pressure regulator and meter for Tenant equipment

      X

Natural gas piping from Tenant meter to Tenant Premises or Tenant equipment
area.

      X

Natural gas pipe distribution within Tenant Premises

      X

Natural gas pressure regulator vent pipe riser from valve location through roof

      X

HEATING, VENTILATION, AIR CONDITIONING

     

Building Management System (BMS) for common core area and Landlord
Infrastructure

   X   

BMS (compatible with Landlord’s system) within Tenant Premises and Tenant
infrastructure

      X

Once-through supply air handling units with 30% prefilters, 85% final filters,
with corresponding heating and cooling. Units are sized for approximately 1.5
cfm per square foot of lab space. 65%/35% tab/office ratio.

   X   

Boiler capacity for hot water reheats at tab/office space

   X   

Hot water reheat distribution to reheat coils

      X

Vertical existing supply air duct distribution

   X   

Tenant Space Supply air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers,

      X

Roof mounted laboratory exhaust fans — Prorata share of Existing Fan

   X   

Existing vertical exhaust air duct risers for general lab exhaust

   X   

Roof mounted laboratory exhaust fans for specialty exhaust systems.

      X

Vertical exhaust air duct risers for dedicated fume hood or specialty exhaust
systems LL shall provide tenant with a prorata share of the available shaft and
riser space

      X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc. within Tenant Premises.

      X

Exhaust air duct distribution, exhaust air valves, equipment connections,
insulation, air terminals, dampers, hangers, etc.

      X

General Exhaust for Tenant Spaces from Risers

      X

Restroom exhaust for core area restrooms

   X   

Restroom exhaust for restrooms within Tenant Premises The Tenant can re-use the
existing dedicated restroom / locker room exhaust fan REF 2 and the associated
duct work to serve their planned locker room located within their space on the
1st floor

      X

Electric room ventilation system for Base Building electrical closets

   X   

Electric room ventilation system for electrical closets within Tenant premises

      X

Sound attenuation for Tenant equipment to comply with Cambridge Noise Ordinance

      X

Additional/ dedicated cooling for Tenant requirements.

      X

 

- 18 -



--------------------------------------------------------------------------------

ELECTRICAL

     

Electrical utility service to switchgear in main electrical vault

     X      

Provide the tenant with a proportionate share of the available power based on a
sqft allocation

     X      

560 Amps @ 480 / 277 Volt Stand by Power for floors 1st, 2nd, 3rd, & 4th

     X      

Standby power distribution within Tenant Premises

        X   

Lighting and power distribution for core areas

     X      

Lighting and power distribution for Tenant Premises

        X   

Tenant Check Meter (s) for Tenant Connected Loads

        X   

Common area life safety emergency lighting/signage

     X      

Tenant Premises life safety emergency lighting/signage

        X   

Tenant panels, transformers, etc. in addition to Base Building

        X   

Tenant UPS system, battery backup, and associated equipment/distribution

        X   

FIRE ALARM

     

Base Building fire alarm system with devices in core areas

     X      

Fire alarm sub panels and devices for Tenant Premises with integration into Base
Building system

        X   

Alteration to fire alarm system to facilitate Tenant program

        X   

TELEPHONE/DATA

     

Underground local exchange carrier service to primary demarcation room in
basement

     X      

Tel Data Riser Conduit from demark to each floor

     X      

Tenant tel/data rooms

        X   

Pathways from demarcation room directly into Tenant tel/data rooms

        X   

Tel/Data cabling from demarcation room Tenant tel/data room.

        X   

Fiber optic service for Tenant use

        X   

Tel/data infrastructure including but not limited to servers, computers, phone
systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

        X   

Provisioning of circuits and service from service providers

        X   

Audio visual systems and support

        X   

Station cabling from Tenant tel/data room to all Tenant locations, within the
suite and exterior to the suite, if needed

        X   

SECURITY

     

Card access at Building entries

     X      

Card access into or within Tenant Premises on separate Tenant installed and
managed system

        X   

 

- 19 -



--------------------------------------------------------------------------------

 

LOGO [g827911dsp_020.jpg]

 

- 20 -